PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/025,066
Filing Date: 2 Jul 2018
Appellant(s): Target Brands, Inc.



__________________
Kristen M. Geary (Reg. No. 74,188)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 5, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Preliminary Comments Regarding Appellant’s Now-Entered After-Final Amendment (Dated December 7, 2021):
	Preliminarily, it is noted that Appellant filed an after-final amendment on December 7, 2021, which was approved for entry upon appeal. Most of the details introduced in the (now-entered) after-final amendment speak to details of the abstract ideas. For example, claim 1 (which is exemplary of the independent claims) was amended as follows in the (now-entered) after-final amendment:

    PNG
    media_image2.png
    660
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    556
    media_image3.png
    Greyscale

Aside from receiving input determined based on the movement of the single selector, the details introduced in the independent claims after final further define details of the constraints to be applied in a multivariate analysis for optimizing the assortment of items (including a selected balance between optimization goals and rules related to priority ranking of the optimization goals and the rules). The fact that these constraints may be added using a single selector does not serve to render the claims statutory as the operations of the single selector do not integrate the abstract ideas into a practical application or present additional elements that amount to an inventive concept (or significantly more) than the abstract ideas. As explained in the recent final rejection, the single selector is used for generic data entry and additional evidence showing that the use of a single selector, such as a slider bar, was well-understood, routine, and conventional in the art was provided. Even if seen as more than generic input operations, regarding the use of a single selector on the user interface (independent claims), such as a slider (dependent claim 39), to input information to be acted upon to make determinations, these claimed features are further deemed to be known and conventional in the art, as demonstrated by the following references:
Chou et al. (US 2011/0087666) – Discloses the use of a slider bar to specify a target ratio between categories (Figs. 8B, 8C, 8D, 8E, 8F; ¶¶ 40, 44).
Nagy et al. (WO 2016/109637) -- Discloses the use of a slider bar to specify a desired proportional amount between categories (¶ 28).
Fu et al. (US 2007/0101394) – Refers to slider bars as known and conventional GUI elements (¶ 65).
Gold (US 2012/0089679) – Refers to slider bars as being conventional in the graphical art (¶ 75).
Li et al. (US 2013/0066455) – Refers to a slider bar as a conventional graphical technique (¶ 124).
Rodney et al. (WO 2016/086077) – Describes a slider control as a conventional user selectable control (¶ 48).

	Appellant describes a goal slider in Appellant’s figures 6 and 7 and in corresponding paragraphs 81-82 of Appellant’s Specification, reproduced herein:

    PNG
    media_image4.png
    760
    501
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    759
    535
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    248
    621
    media_image6.png
    Greyscale

	There is no indication in Appellant’s original disclosure that the single selector (such as a slider) is anything more than a generic data input element in a generic user interface or that the technical operations used with the single selector were improved upon by Appellant. As a matter of fact, paragraph 81 of Appellant’s Specification (cited above) specifically states, “Other selectors are possible such as toggle switches, drop-down menus, or text fields.” This further bolsters the Examiner’s determination that the single selector (such as a slider) is a generic input device.
Amended claim 7 (now entered) introduces details regarding the tools platform; however, these details are presented at a very high level and perform data transmission and processing at a high level of generality.

    PNG
    media_image7.png
    285
    623
    media_image7.png
    Greyscale

	As seen in paragraphs 33-36 of Appellant’s Specification (reproduced below), the additional elements amended into claim 7 present generic processing elements. 

    PNG
    media_image8.png
    660
    615
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    243
    629
    media_image9.png
    Greyscale

For example, paragraph 33 explains that “the tools platform 170 includes a notification system 172, an ingest service 174, and a trigger 176.” The “trigger 176” (or “computation trigger microservice, shown as trigger 176”) is described in paragraph 35  as being “utilized to communicate requests from the user U to the computing system 112. In example embodiments, the computation trigger microservice is an application developed to allow configuring and triggering Oozie workflows through a common HTTP and JSON-based interface.” In other words, the claimed trigger service communicates requests. While not claimed, it is noted that the “Oozie workflows” and “common HTTP and JSON-based interface” (referenced in Appellant’s Specification) are known workflow and software-based elements (as evidenced by a quick Google search). As claimed, the trigger service performs generic processing operations to transmit (e.g., receive and/or send) data.
	The interface operations are also described (including in paragraphs 33-36 of Appellant’s Specification) as using generic and known functions (like a mouse, keyboard, touchscreen, and the like to make selections, as seen in paragraph 34 of Appellant’s Specification). Appellant’s figures 6 and 7 also depict examples of generic and/or known interface operations (as discussed above).
Regarding the claimed “monitoring service that provides updates,” Appellant’s Specification describes an “ingest service 174” as performing updates (Spec: ¶ 36). While the same paragraph of Appellant’s Specification explains that an ingest service may be implemented as a Kafta topic, these details are not claimed and it is noted that a quick Google search reveals that a Kafta topic is part of a known approach to categorize messages, data, etc. As claimed, monitoring is a generic processing operation (e.g., to collect/gather data).
	In other words, the § 101 rejection of record (as presented in the final rejection dated September 7, 2021) is relevant to the now-entered after-final amendment (dated December 7, 2021). The additional analysis presented above specifically addresses the limitations introduced in the now-entered after-final amendment.
Response to Appellant’s Argument Sections:
A. Legal Principles Applied.
	Appellant summarizes the relevant case law relied upon in Appellant’s arguments (Appeal Br. 13-14). No specific arguments are presented in this section.
B. The Claims Recite Features Which Integrate Method or Process Steps with Concrete Features Providing a Practical Application.
	i. The Examiner Fails To Appreciate The Improvements And Efficiencies Provided By The Claimed User Interface.
	On page 14 of the Appeal Brief, Appellant states, “The Examiner erred in failing to recognize the improvements to the technical field of assortment optimization that are provided by the claim features of claim 1, which is representative, which integrate any alleged abstract idea into a practical application.” The Examiner respectfully disagrees. As to details of the assortment optimization algorithm itself, “assortment optimization” is not deemed to be a technical field. Instead, these details describe the abstract ideas identified in the rejection.
On pages 14-15 of the Appeal Brief, Appellant argues, “The features of claim 1 improve the narrow technical field of computer-assisted assortment optimization for retail stores, and it does so through an interactive user interface that improves user convenience through greater control…Exposing simplified user interface features for controlling specific subsets of items to be optimized at specific stores or store groups incorporates the abstract idea of assortment optimization into a practical application through the interactive user interface, which is operable within the context of a large retail organization.” The Examiner respectfully disagrees. As explained in the rejection (and including the analysis presented above, regarding the now-entered after-final amendment), information is entered in a user interface using generally-applied and high-level input operations, such as a “single selector on the user interface” (independent claims) which could be a slider (as recited in dependent claim 39). Even if seen as more than generic input operations, regarding the use of a single selector on the user interface (independent claims), such as a slider (dependent claim 39), to input information to be acted upon to make determinations, these claimed features are further deemed to be known and conventional in the art, as demonstrated by the following references:
Chou et al. (US 2011/0087666) – Discloses the use of a slider bar to specify a target ratio between categories (Figs. 8B, 8C, 8D, 8E, 8F; ¶¶ 40, 44).
Nagy et al. (WO 2016/109637) -- Discloses the use of a slider bar to specify a desired proportional amount between categories (¶ 28).
Fu et al. (US 2007/0101394) – Refers to slider bars as known and conventional GUI elements (¶ 65).
Gold (US 2012/0089679) – Refers to slider bars as being conventional in the graphical art (¶ 75).
Li et al. (US 2013/0066455) – Refers to a slider bar as a conventional graphical technique (¶ 124).
Rodney et al. (WO 2016/086077) – Describes a slider control as a conventional user selectable control (¶ 48).

Appellant asserts, “Similar to the claim in Core Wireless, the single selector on the user interface, which is used to balance the at least two optimization goals, reflects a technological improvement to the ability to interact with a user through an improved interface. That is, the single selector provides a convenient way in which the user may be able to balance otherwise-unaffiliated variables as part of the optimization analysis. Such an improvement in user convenience provides a further, independent reason why claim 1 (and other claims inheriting or reciting such features) recites eligible subject matter.” (Appeal Br. 15) The Examiner points out that Appellant describes a goal slider in Appellant’s figures 6 and 7 and in corresponding paragraphs 81-82 of Appellant’s Specification, reproduced herein:

    PNG
    media_image4.png
    760
    501
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    759
    535
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    248
    621
    media_image6.png
    Greyscale

There is no indication in Appellant’s original disclosure that the single selector (such as a slider) is anything more than a generic data input element in a generic user interface or that the technical operations used with the single selector were improved upon by Appellant. As a matter of fact, paragraph 81 of Appellant’s Specification (cited above) specifically states, “Other selectors are possible such as toggle switches, drop-down menus, or text fields.” This further bolsters the Examiner’s determination that the single selector (such as a slider) is a generic input device. Even if seen as more than generic input operations, regarding the use of a single selector on the user interface (independent claims), such as a slider (dependent claim 39), to input information to be acted upon to make determinations, these claimed features are further deemed to be known and conventional in the art, as demonstrated by the following references:
Chou et al. (US 2011/0087666) – Discloses the use of a slider bar to specify a target ratio between categories (Figs. 8B, 8C, 8D, 8E, 8F; ¶¶ 40, 44).
Nagy et al. (WO 2016/109637) -- Discloses the use of a slider bar to specify a desired proportional amount between categories (¶ 28).
Fu et al. (US 2007/0101394) – Refers to slider bars as known and conventional GUI elements (¶ 65).
Gold (US 2012/0089679) – Refers to slider bars as being conventional in the graphical art (¶ 75).
Li et al. (US 2013/0066455) – Refers to a slider bar as a conventional graphical technique (¶ 124).
Rodney et al. (WO 2016/086077) – Describes a slider control as a conventional user selectable control (¶ 48).

Appellant argues that “the claim features of claim 1, as representative, describe a specific improvement over prior systems, resulting in improved optimized item assortments generated through the performance of a complex multivariate analysis to account for a plurality of prioritized parameters (i.e., rules, goals, constraints).” (Appeal Br. 15) These details speak to details of the abstract ideas (as explained in the rejection) and not to specific contributions of operations of the additional elements. Additionally, page 3 of the July 2015 Update: Subject Matter Eligibility guidance explains that “[w]hen identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.” Furthermore, as explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. Also, the issues of patentability under 35 U.S.C. §§ 102 and 103 should not be conflated with those under 35 U.S.C. § 101. As explained in Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981), “It has been urged that novelty is an appropriate consideration under §101. Presumably, this argument results from the language in §101 referring to any ‘new and useful’ process, machine, etc. Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection ‘subject to the conditions and requirements of this title.’…The question therefore of whether a particular invention is novel is ‘fully apart from whether the invention falls into a category of statutory subject matter.’ In re Bergey, 596 F.2d 952, 961, 201 USPQ 352, 361 (CCPA 1979). See also Nickolas v.  Peterson, 580 F.2d 898, 198 USPQ 385 (CA6 1978).”
	ii. The Examiner Is Wrong to Conclude That The Claimed Single Selector Is Merely An Input Mechanism.
	Appellant submits that the single selector or goal slider is not merely a “conventional input mechanism,” citing certain excerpts from the Specification, and concluding that “[t]herefore, the system avoids having to access additional item attribute data that is unnecessary for the optimization based on the balance between the at least two optimization goals. By only accessing the item attribute data that is needed for the
requested optimized item assortment, the efficiency of the system for optimizing item assortments is improved. This improvement is a result of the downstream effects of the balance of the optimization goals selected with the single selector on the user interface.” (Appeal Br. 16) Appellant’s Specification does not describe any improvements related to the specific technical implementation of an input mechanism. As explained above, paragraph 81 of Appellant’s Specification specifically states, “Other selectors are possible such as toggle switches, drop-down menus, or text fields.” This further bolsters the Examiner’s determination that the single selector (such as a slider) is a generic input device. Even if seen as more than generic input operations, regarding the use of a single selector on the user interface (independent claims), such as a slider (dependent claim 39), to input information to be acted upon to make determinations, these claimed features are further deemed to be known and conventional in the art, as demonstrated by the following references:
Chou et al. (US 2011/0087666) – Discloses the use of a slider bar to specify a target ratio between categories (Figs. 8B, 8C, 8D, 8E, 8F; ¶¶ 40, 44).
Nagy et al. (WO 2016/109637) -- Discloses the use of a slider bar to specify a desired proportional amount between categories (¶ 28).
Fu et al. (US 2007/0101394) – Refers to slider bars as known and conventional GUI elements (¶ 65).
Gold (US 2012/0089679) – Refers to slider bars as being conventional in the graphical art (¶ 75).
Li et al. (US 2013/0066455) – Refers to a slider bar as a conventional graphical technique (¶ 124).
Rodney et al. (WO 2016/086077) – Describes a slider control as a conventional user selectable control (¶ 48).

	Any benefit of “only accessing the item attribute data that is needed for the requested optimized item assortment” (as asserted by Appellant) would simply be achieved by a user defining the appropriate input data to be used in the assortment optimization, regardless of whether or not such data are obtained through manual human input, through a single selector GUI button, through a goal slider GUI button, or through any of the other possible input options listed in paragraph 81 of Appellant’s Specification. The benefit is obtained by the provision of appropriate data and not due to the specific input mechanism used to acquire the appropriate data. Appellant presents no persuasive evidence to the contrary.
C. The Claims Recite Features Which Integrate Method or Process Steps with Concrete Features Providing a Practical Application.
	i. The Examiner Failed To Meet The Required Burden Under Berkheimer With Respect To The Single Selector Being Well Known.
	Appellant argues that “[t]he evidence the Examiner provides to show that the single selector as claimed is well-understood, routine, and/or conventional is six references that fall gravely short of teaching the single selector as claimed in independent claim 1 (which is representative)…Thus, the mere fact that a slider bar is disclosed as a GUI feature in the prior art does not mean that the specific use and functionality of the single selector of claim 1 in the context of an optimization analysis operating within a larger retail organization is conventional and well known.” (Appeal Br. 17-18). It is noted that a single selector (such as a slider) was identified in Step 2A – Prong 2 of the Subject Matter Eligibility test as performing generally-applied and high-level input operations. As an alternative approach in the rejection, the Examiner additionally provided evidence showing that the use of a single selector (such as a slider) was well-understood, routine, and conventional (in Step 2B of the analysis). The operating environment and specific nature of data entered using a single selector (such as a slider) do not affect how a single selector (such as a slider) functions within the scope of the claimed invention or even within the scope of the disclosed invention. The prior art references identified by the Examiner showing that a single selector and slider were well-understood, routine, and conventional in the art simply need to disclose the basic functionality needed for a single selector (such as a slider) to accept the general type of data input presented in the claims.
	The following screen captures focus on the slider bars depicted in Appellant’s figures 6 and 7:

    PNG
    media_image10.png
    177
    465
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    187
    476
    media_image11.png
    Greyscale

	The cited Berkheimer evidence similarly depicts slider bars that allow a user to define a ratio and/or percentage between two items, which is the functionality provided by Appellant’s slider bars seen in Appellant’s figures 6 and 7 (e.g., defining a percentage of two items in relation to one another is, in effect, functionally the same as defining a ratio). Some specific examples are shown below:
(a) Chou et al. (US 2011/0087666) – Discloses the use of a slider bar to specify a target ratio and/or relative percentage share between categories (Figs. 8B, 8C, 8D, 8E, 8F; ¶¶ 40, 44).

    PNG
    media_image12.png
    512
    455
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    775
    436
    media_image13.png
    Greyscale


(b) Nagy et al. (WO 2016/109637) -- Discloses the use of a slider bar to specify a desired proportional amount between categories (¶ 28). Furthermore, similar to the underlying functionality of Appellant’s claimed single selector and slider (e.g., as recited in the independent claims and dependent claim 39), updates and recalculations may occur in response to the slider being moved.

    PNG
    media_image14.png
    224
    479
    media_image14.png
    Greyscale

ii. Appellant Maintains That The Claimed Single Selector Is Unconventional.
	Appellant submits that “unlike the sliders disclosed in the references cited by the Examiner, the single selector of claim 1 balances two unaffiliated goals to provide a linear representation of two non-linear goals (e.g., increasing sales and increasing margins). The single selector in claim 1 does not merely input a ratio between two directly related categories representing a finite space. Thus, the single selector of claim 1, by providing a linear representation of two non-linear goals, has an uncommon efficiency and user simplification that is not conventional in this context.” (Appeal Br. 19-20) Appellant’s Specification and the claims do not refer to “unaffiliated goals.” A single selector (such as a slider) allows a user to specify input, including input defining a relationship between two categories. It is not clear what would render two such categories affiliated vs. unaffiliated and how such a description would alter the functionality of the single selector or slider itself. Furthermore, as discussed in the prior section above, Chou specifically discloses the use of a slider bar to specify a target ratio and/or relative percentage share between categories and Nagy specifically discloses the use of a slider bar to specify a desired proportional amount between categories and updates and recalculations may occur in response to the slider being moved. The Examiner is not persuaded that the claimed single selector is unconventional.
	iii. When Viewed As An Ordered Combination, The Claims Amount to Significantly More Than The Abstract Idea.
	Appellant argues:
When viewing the limitations of claim 1, which is representative, as an ordered combination, the claims amounts to significantly more than an abstract idea. Specifically, the front end set-up of the optimization analysis by receiving selections through the interactive user interface provides further improvements to the technical field of assortment optimization for retail stores by reducing the post-processing requirements. By setting up the optimization process to be performed on a selected initial assortment, and by selecting the constraints in advance to be applied downstream during the optimization analysis, post-processing is minimized and the results of the assortment optimization are produced more efficiently. By following the particular order of operations as claimed in claim 1 (e.g., receiving a request including selections received through the user interface, performing the multivariate optimization analysis by applying the parameters and constraints that were selected through the user interface), the need for applying constraints and other post processing techniques after completion of the optimization analysis is avoided, thereby reducing compute time and improving efficiency. (Appeal Br. 20)

	First, as discussed above, assortment optimization is not a technical field. 
Second, any minimization of post-processing comes from the fact that accurate data for calculations are specified by a user via an input mechanism. The nature of the input mechanism is not significant. The benefit of accurate data comes from the fact that the user specifies the desired data and not from how the data is input. This argument has also been addressed by the Examiner in greater detail above.
	Third, any reduction in computing time and improving efficiency simply come from the inherent benefits of processing less data in general, be it by computer and/or processing elements or by manually-performed calculations. The claims perform generic processing functions as well as some functions that are well-understood, routine, and conventional (as explained in the rejection); the claims do not present an ordered combination that amounts to significantly more than the abstract ideas. 

Similar arguments are made for the other independent claims (Appeal Br. 20). The Examiner maintains her position and the rejection under 35 U.S.C. § 101 for all claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.